DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claims 20 and 21 are objected because of the following informalities: Claim 20 recites “method of using medical data…, according to claim 15”. However, claim 15 has been canceled. Appropriate correction is required. For purpose of examination, the claims recite “…according to claim 1”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-14, 17, 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-3 recite(s) Method of using medical data related to patients, which is within a statutory category (process.). 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1-3 recites at least one abstract idea. Specifically, claim 1 recites the steps of:  
Method of using medical data related to patients suffering a given disease, comprising:  
a phase of gathering (6) medical data related to patients suffering said given disease, from different hospital databases (65 to 68) storing under different data formats said medical data within non-anonymized files; 
a phase of storing, in a big data database (1), said gathered medical data, anonymized and in a single standardized format; 
a phase of using either of first or second modes (7, 8) each performing: 
a step of selection (23) of a category of patients, 
a step of treatment (21, 22, 23, 24) of said stored medical data related to said selected category of patients,
a step of result generation; 
in said first mode (7), 
said patients category is a large population of patients at a given time; 
said treatment uses big data processing functions (21, 22), 
said generated result is one or more global rules governing said selected large population suffering said given disease; 
in said second mode (8), 
said patients category is a limited group of patients evolving over time, 
said treatment is mainly reduced to a simple raw data extraction (23) from said big data database (1) and to a direct visualization (24) of said extracted raw data, 
said generated result is improvement of personal medical care for a specific patient suffering said given disease, 
a large population of patients being at least 100 times larger than a limited group of patients, preferably at least 1000 times larger, more preferably at least 10000 times larger.. 

The limitations “a phase of gathering (6) medical data related to patients suffering said given disease, from different hospital databases (65 to 68) storing under different data formats said medical data within non-anonymized files”, “a phase of storing, in a big data database (1), said gathered medical data, anonymized and in a single standardized format” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.)because these limitation could be performed by the clinic professionals to gather, collect medical data from different hospitals …. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations of  “a step of selection (23) of a category of patients, a step of treatment (21, 22, 23, 24) of said stored medical data related to said selected category of patients” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the professionals to gather, selectt medical data from different hospitals. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations of  “a step of selection (23) of a category of patients, a step of treatment (21, 22, 23, 24) of said stored medical data related to said selected category of patients” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the professionals to gather, selectt medical data from different hospitals. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations “said patients category is a large population of patients at a given time; said treatment uses big data processing functions (21, 22), said generated result is one or more global rules governing said selected large population suffering said given disease” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the professionals provide the treatment to the patients, to apply certain rules in treating the patient disease. 
The limitations “said treatment is mainly reduced to a simple raw data extraction (23) from said big data database (1) and to a direct visualization (24) of said extracted raw data, said generated result is improvement of personal medical care for a specific patient suffering said given disease”. constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the professionals provide the treatment to the patients, to apply certain rules in treating the patient disease
Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 6-7 recite the global rules, direct visualization of extracted raw data as being part of the abstract idea, and thus part of mental processes. 
Dependent claim 8, 14 recite performing big data processing function data as being part of the abstract idea, and thus part of mental processes 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites  
Method of using medical data related to patients suffering a given disease, comprising:  
a phase of gathering (6) medical data related to patients suffering said given disease, from different hospital databases (65 to 68) storing under different data formats said medical data within non-anonymized files (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
a phase of storing, in a big data database (1) (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)), 
said gathered medical data, anonymized and in a single standardized format (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
a phase of using either of first or second modes (7, 8) each performing: 
a step of selection (23) of a category of patients, 
a step of treatment (21, 22, 23, 24) of said stored medical data related to said selected category of patients,
a step of result generation; 
in said first mode (7), 
said patients category is a large population of patients at a given time; 
said treatment uses big data processing functions (21, 22) ((merely data gathering steps as noted below, see MPEP 2106.05(g)))., 
said generated result is one or more global rules governing said selected large population suffering said given disease ((merely data gathering steps as noted below, see MPEP 2106.05(g))).; 
in said second mode (8), 
said patients category is a limited group of patients evolving over time, 
said treatment is mainly reduced to a simple raw data extraction (23) from said big data database (1) and to a direct visualization (24) of said extracted raw data ((merely data gathering steps as noted below, see MPEP 2106.05(g)))., 
said generated result is improvement of personal medical care for a specific patient suffering said given disease ((merely data gathering steps as noted below, see MPEP 2106.05(g)))., 
a large population of patients being at least 100 times larger than a limited group of patients, preferably at least 1000 times larger, more preferably at least 10000 times larger.. 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “a phase of gathering (6) medical data related to patients suffering said given disease, from different hospital databases (65 to 68) storing under different data formats said medical data within non-anonymized files”, this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 
Regarding the limitations “a phase of storing, in a big data database (1), said gathered medical data, anonymized and in a single standardized format” this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).
Regarding the additional limitation of ”said treatment is mainly reduced to a simple raw data extraction (23) from said big data database (1) and to a direct visualization (24) of said extracted raw data; said generated result is improvement of personal medical care for a specific patient suffering said given disease”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g))). 

Particularly, the use of a processor, a predictive model, a computing device is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1-3 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, computing device, a interface devices does not take the claim out of the mental process grouping. Thus the claim recites an abstract idea)

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 18-19 limit the use of a selection device, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-3 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 24 is directed toward architecture network. According to 35 USC 101, there four categories of patient eligible subject matter: Process, machine, manufacture, composite of matter.  And thus, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite “uses big data processing functions” and “limited group”. However, the claims do not provide any specific or detail on big data processing functions and a limited group. Therefore, the claims render indefinite. 
Claims 1-3 recite “a large population of patients being at least 100 times larger than a limited group of patients, preferably at least 1000 times larger, more preferably at least 10000 times larger.”. However, it is unclear why the large population being at least 100 times larger than the limited group. Therefore, the claims render indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-14, 17, 19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillay et al. (US. 20140257047A1 hereinafter Sillay) in view of St Clair et al. (US 20070055552A1 hereinafter St Clair) and further in view of Kaditz et al. (US. 20170109475A1) 

With respect to claim 1. (Original) Method of using medical data related to patients suffering a given disease, comprising:  
a phase of gathering (6) medical data related to patients suffering said given disease, from different hospital databases (65 to 68) storing under different data formats said medical data within non-anonymized files (‘047; Para 0006: By disclosure, Sillay describes data sources include multiple medical providers, caregivers, and individuals diagnosed with a disease, and each source typically utilizes a different data store, implying possibly different fields, formats, access methods; Para 0158: By disclosure, Sillay describes the system a state, which is determined by the totality of the stored individual with disease-related data, and implements a method to select a subset of the data for further processing (cohort data) based upon one or more criteria such as the age, gender, ethnicity, geographic location, disease status, treatment or treatments applied, service provider(s), services rendered, participation in a program, duration and type(s) of data stored, devices or protocols used to gather data, and time(s) or time interval(s) for diagnosis, treatment, or participatio); Para 0194: Sillay further discloses medical record systems and paper-based and off-line record systems and to facilitate the exchange of data between hospitals, clinics, public entities, private foundations, insurers, vendors, sponsors, and other interested parties through a individual with disease avadavat system linking home measurements, recording, diary, and community and support group-based periodic meeting acquired information)  , 
a phase of storing, in a big data database (1), said gathered medical data, anonymized and in a single standardized format (‘047; Para 0159: Sillay describes a method to anonymize any selected subset of data associated with a group, including all data associated with a group, in a manner that precludes the identification of an individual with disease from knowledge of the anonymized data. This anonymization can be performed by, for example, suppressing or removing fields of information within data records that have been flagged as providing personally identifiable information; anonymization can also be performed by encryption of these fields using either a symmetric key encryption algorithm or one key of a public/private key pair, or by application of a secure cryptographic hash such as the MD5 hash algorithm to the data and using the computed hash value in place of personally identifiable information from one or more fields of a data record in subsequent operations; Paras 0031: standardize, simplify, and objectify clinical outcomes tracking, culminating in population health measurements of Parkinson Disease (PD) individuals diagnosed with a disease in the home and in the setting of support group-based periodic meetings; Para 0176: Sillay describes a reference derived from data collected from a cross-section of a measured population. This concept is possibly in addition to using a standardized (for example, national) reference score.), 
a phase of using either of first or second modes (7, 8) each performing: 
a step of selection (23) of a category of patients (‘047; Para 0194: The existence of the disclosed systems enables aggregation across populations or selected subpopulations of individuals diagnosed with a disease by disease, geographic area, ethnicity, age, gender, occupation, treatment(s), or other categories and comparison of objective or subjective measure data associated with one individual with disease with aggregated data of similar types for the selected population or subpopulations), 
a step of treatment (21, 22, 23, 24) of said stored medical data related to said selected category of patients (‘047; Abstract),
a step of result generation (‘047; Para 0024:  allow the potential to improve the health of a disease cohort by quantifying results of health care intervention) 

in said first mode (7), 
said patients category is a large population of patients at a given time (‘047; Para 0194: systems enables aggregation across populations or selected subpopulations of individuals diagnosed with a disease by disease, geographic area, ethnicity, age, gender, occupation, treatment(s), or other categories and comparison of objective or subjective measure data associated with one individual with disease with aggregated data of similar types for the selected population or subpopulations), 
St Clair teaches 
said treatment uses big data processing functions (21, 22), (‘552; Para 0047: a prediction process may use various predictive modeling techniques (neural networks, artificial intelligence, etc.) to identify patients who are at higher risk than others for various conditions. Analytical techniques search for those patients who could require extensive medical services and identify the approximate cost of those services. The prediction process then identifies appropriate treatment strategies, plans and actions for the patient.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Sillay with the technique of healthcare data integration as taught by St Clair and the motivation is to provide create and analyze the record and deliver the summary data may include aggregation, integration, internal validation, clinical validation, inspection, prediction, and communication.  

Kaditz teaches 
said generated result is one or more global rules governing said selected large population suffering said given disease (‘475; Para 0029: By disclosure, Kaditz describes generating the population-based medical rule, this analysis technique may facilitate learning in large populations while complying with laws and regulations, (construed as global rules),  while protecting Protected Health Information ( PHI), this analysis technique may facilitate learning in large populations while complying with laws and regulations (e.g., PHI in general is covered by the Health Insurance Portability and Accountability Act or HIPAA, while electronic.; Para 0031: Kaditz further describes that a medical rule may, in general, be used to diagnosis a trait or a condition (such as the presence of a disease) and/or may be used to guide treatment)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Sillay/St Clair with the technique of population-based medical rules as taught by Kaditz and the motivation is to provide anonymous sharing on a sub population of patients.  
Sillay in view of Kaditz teaches 
in said second mode (8), 
said patients category is a limited group of patients evolving over time, 
said treatment is mainly reduced to a simple raw data extraction (23) from said big data database (1) and to a direct visualization (24) of said extracted raw data (‘047; Para 0055: FIG. 20 depicts an EHR individual with disease interaction workflow beginning with the entry of an individual with disease subjective and objective data to extracting the ratings and analytics from the registry to reporting and exporting summary reports;  Para 0058: FIG. 23 depicts a Change with Intervention Report of a metric or metrics over time facilitating the visualization of disease burden before and after an intervention in order to measure results the intervention or depict them visually; Para 0168: The test activity can result in the acquisition of objective measurement (OM) data using, for example, an accelerometer or gyroscope or GPS receiver, where the raw measurement data may optionally be processed using an algorithm in order to obtain OM data), 
said generated result is improvement of personal medical care for a specific patient suffering said given disease (‘047; Para 0058: FIG. 23 depicts a Change with Intervention Report of a metric or metrics over time facilitating the visualization of disease burden before and after an intervention in order to measure results the intervention or depict them visually; Para 0168: The test activity can result in the acquisition of objective measurement (OM) data using, for example, an accelerometer or gyroscope or GPS receiver, where the raw measurement data may optionally be processed using an algorithm in order to obtain OM data), 
a large population of patients being at least 100 times larger than a limited group of patients, preferably at least 1000 times larger, more preferably at least 10000 times larger.  
	Claims 2, 3 and 24 are rejected as the same reason with claim 1.

With respect to claim 5, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: between said phase of gathering (6) and said phase of storing (1), there is a phase of transforming (3) said gathered medical data into a common and homogeneous model in which medical data from different sources are first transformed and later on stored under said single standardized format (‘047; Para 0202: all communicating to form a community registry 1500 for sharing data on a permissive basis whereby the common EHR may generate specific cohort databases for specific purposes responsive to the querying entity).  

With respect to claim 6, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: > said one or more global rules governing categories of patients suffering said given disease deal with determining one or more causes of said given disease, said categories corresponding to sub-groups among patients suffering said given disease (‘475; Para.   
With respect to claim 7, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said direct visualization (24) of said extracted raw data improves a diagnosis dedicated to specific patient suffering said given disease performed by a medical expert thereby improving personal medical care for said specific patient suffering said given disease (‘047; Para 0058).   

With respect to claim 8, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: performing big data processing functions (21, 22) include performing big data mining services (21), preferably based on an artificial intelligence core, and/or performing genomics data analytics (22), preferably based on a machine learning code.   

With respect to claim 9, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: 
access to said first mode (7) will be restricted to a first category of users which are researchers (41), (‘047; Para 0175)
access to said second mode (8) will be restricted to a second category of users which are clinicians (42), (‘047; Para 0017)
a same person may belong to both said first and second categories.  

With respect to claim 10, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said different data formats from said different hospital databases (65 to 68) are specific and/or proprietary Electronic Health Record formats (‘047; Paras 0018, 0039, 0151).    

With respect to claim 11. (Currently Amended) Method of using medical data related to patients suffering a given disease, according to claim 1 wherein: 
there is a third category of users who are patients (43) and who can access neither first mode (7) nor second mode (8) but who can access a third mode (10) by: 
consulting publications (26) made by users of said first mode (7), 
and/or providing feedback (26) to the big data database (1) based on their own experience (‘047; Para 0025. secure data collection portals that are accessible to and controlled by the individual diagnosed with disease) 

With respect to claim 12, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: there is an administrator (44) who gives users access to said first mode (7) and/or to said second mode (8) and/or to said third mode (10), depending on their respective status of researcher (41) and/or clinician (42) and/or patient (43). (047; Para 0025).  

With respect to claim 13, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said gathered medical data not only integrate medical data as such but also metadata related to said medical data (‘047; Para 0248)  

With respect to claim 14, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: 
said big data processing functions (21, 22) include big data mining services (21) which include one or more preprocessing functions and/or one or more feature selection functions and/or one or more feature creation functions and/or one or more clustering functions and/or one or more prediction analysis functions and/or one or more association analysis functions and/or one or more prediction model creating functions and/or one or more scoring system creating functions and/or one or more multi parametric analysis functions and/or one or more machine learning functions. and/or wherein: (‘552; Abstract; Para 0047) 
said big data processing functions (21, 22) include genomics data analytics (22) which include one or more disease genomics roots identifying functions and/or one or more genomics data association pattern(s) analyzing functions and/or one or more genomics data association pattern(s) visualizing functions and/or one or more haplotype analysis functions and/or one or more association test(s) functions and/or one or more clustering functions and/or one or more prediction analysis functions and/or one or more association analysis functions, and/or wherein: 
said big data processing functions (21, 22) include data and results visualization functions which include one or more filtering functions and/or one or more clustering functions and/or one or more classifying functions and/or one or more custom cohort(s) iteratively building functions.  

With respect to claim 17, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: 
said using phase (7, 8) includes one or more steps of communication between users allowing for real time suggestion sending (26) and/or real time question sending (26),- and/or wherein 
said using phase (7, 8) includes one or more steps of regular reporting (26) about medical data use towards said different hospital databases (65 to 68). (’047; Para 0006: reporting of aggregate health related data from disparate sources)

With respect to claim 19, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: > said using phase (7, 8) includes one or more social media analytics functions (25) displaying, into social media, public posts made by users of said big data database (1).  (‘047; Para 0013)

With respect to claim 20, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1 wherein: said public posts are embedded within a platform integrated in said big data database (1). (‘047; Para 0167)  

With respect to claim 21, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said public posts are made accessible via Facebook post and/or via Twitter post (‘047; Para 0021:. Social networks are known such as Facebook and Linked-In whereby individuals may share information about themselves with others; Para 0233: utilizing analysis of public data such as twitter, Facebook, and similar open and publicly reported events)  

With respect to claim 22, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said using phase (7, 8) includes one or more public health policies impact assessing functions which combine and/or match and/or model said results generated by said big data processing functions (21, 22) together with public health statistics data (‘047; Para 0070).  

With respect to claim 23, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said big data database (1) is integrated in a secure cloud infrastructure.(‘047; Paras 0283-0284, 0297)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686